Citation Nr: 0529389	
Decision Date: 11/02/05    Archive Date: 11/14/05

DOCKET NO.  02-13 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Riley, Law Clerk


INTRODUCTION

The veteran has active duty service from May 1975 to January 
1981.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2001 rating decision of the 
Columbia, South Carolina, Regional Office (RO) of the 
Department of Veterans Affairs.  In October 2003 the Board 
remanded the claim to the RO for further development.  The 
case has been returned to the Board for further appellate 
consideration.


FINDING OF FACT

Hepatitis C was not present at the time of the veteran's 
discharge from service, and is not etiologically related to 
his military service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  

The record reflects that the RO provided the veteran with the 
required notice, to include notice that he should submit any 
pertinent medical records in his possession, by letters dated 
in July 2001 and March 2004.  While the record contains 
several National Guard examination reports dated in 1981 and 
1982, medical records from the veteran's period of active 
duty are unavailable.  Despite repeated attempts by the RO to 
obtain the records, the National Personnel Records Center 
(NPRC) informed the RO in August 2004 that all available 
records had been forwarded.  The Board is of the opinion 
further efforts to locate the SMRs would be futile. 

The veteran asserts that he was first diagnosed with 
hepatitis C in 1981 while under the care of Dr. Charles 
Allen, a private physician.  However, attempts to obtain 
records from Dr. Allen have been unsuccessful.  The veteran 
informed the RO that records from Dr. Allen were stored with 
Laurens County Health Care (LCHC).  In October 2001 the RO 
received notice from the veteran that LCHC had destroyed all 
records prior to 1991 and therefore treatment records from 
Dr. Allen were unavailable.  The RO has received treatment 
records from Drs. William Childers and A.A. Ramage, III.  The 
veteran has not identified any available, outstanding 
evidence that could be obtained to substantiate the claim.  
The Board is also unaware of any such available evidence.  
Although the veteran has not been afforded a VA examination 
to determine the etiology of his hepatitis, the competent 
medical evidence currently of record is sufficient to decide 
the claim.  In addition, there is no record of any in-service 
risk factors for hepatitis.  In sum, the Board is satisfied 
that VA has complied with the duty to assist provisions of 
the VCAA and the implementing regulations.  

Although complete VCAA notice was not provided prior to the 
initial adjudication of the claim, the originating agency 
readjudicated the claim following the provision of the 
required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had the claim not been initially adjudicated before 
the provision of complete VCAA notice.  Therefore, the Board 
is satisfied that any procedural errors in the RO's 
development and consideration of the claim were insignificant 
and non prejudicial to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claim.

Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  

Additionally, service connection may be granted for any 
disease initially diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease or injury was incurred in service.  38 
C.F.R. § 3.303(d). 

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.


Analysis

The veteran asserts he contracted hepatitis C through jet 
injector inoculations given during service.  The claims 
folder contains copies of his National Guard medical records 
which are negative for evidence of hepatitis.  Specifically, 
his February 1981 National Guard enlistment and subsequent 
periodic examination in February 1982 disclosed no evidence 
of hepatitis C.  During those examinations he reported a 
negative history of jaundice or hepatitis.  At no time during 
the course of the appeal has the veteran contended he was 
treated or diagnosed with hepatitis while in service.  
However, during his informal conference with the RO in May 
2003, the veteran stated he experienced symptoms of hepatitis 
such as fatigue, dizziness, and nausea during service but did 
not seek medical treatment.

The pertinent post-service medical evidence consists of 
medical records from Dr. A.A. Ramage, III showing treatment 
for hepatitis C for the period November 1995 to June 1999, 
and records from Dr. William Childers for the period May 2002 
through April 2004.  While Dr. Ramage makes no mention as to 
the etiology of the veteran's hepatitis, his treatment notes 
of November 1995 reflect the veteran has a history of 
intravenous (IV) drug use.  At that time, the veteran was 
unsure as to the cause of his hepatitis.

During treatment by Dr. Childers in April 2004, the veteran 
reported in-service immunizations with air guns.  In 
addition, he reported intercourse with IV drug users and a 
post-service history of IV drug use beginning in 1985 or 
1986.  Dr. Childers opined it was "certainly possible that 
[the veteran] had the hepatitis C during his time in the 
military," but he "cannot say for certain."  This opinion 
is speculative.  The Court has held that medical opinions 
that are speculative, general, or inconclusive in nature 
cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30, 
33 (1993).  Moreover, the Board notes that it is not required 
to accept doctors' opinions that are based upon the veteran's 
recitation of medical history. Godfrey v. Brown, 8 Vet. App. 
113 (1995), see also, Owens v. Brown, 7 Vet. App. 429 (1995).  
The evidence does not show Dr. Childers reviewed the 
veteran's claims folder or any other related documents which 
would have enabled him to form an opinion on an independent 
basis.  See Elkins v. Brown, 5 Vet. App. 474, 478 (1993); see 
also Swann v. Brown, 5 Vet. App. 229 (1993).  

The veteran contends that his hepatitis is a result of in-
service inoculations, and while the Board recognizes the 
sincerity of the veteran's belief in the merits of his claim, 
it is well-established that laypersons, such as the veteran, 
are not qualified to render medical opinions regarding the 
etiology of disorders and disabilities, and his opinion is 
entitled to no weight.  See Cromley v. Brown, 7 Vet. App. 
376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).   

Based upon the evidence of record, the Board finds the 
veteran's hepatitis C was not incurred in nor aggravated by 
active service.  The evidence demonstrates his hepatitis C 
was incurred many years after service and is not related to 
any incident of active service.  In the absence of any 
medical evidence linking the veteran's hepatitis C to his 
time in service, the claim must be denied.  In so concluding, 
the Board has considered the benefit-of-the-doubt doctrine; 
however, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b) (West 2002).


							(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


